DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted on 2/7/22 have been fully and carefully considered.
Applicant has cancelled rejected claims 22-23 and 25, therefore the rejections are moot.
Claims 11-21 and 24 are allowed.
Zhou et al (US 2013/0045292) as previously relied upon is regarded as the closest relevant prior art, applicant argues that Zhou fails to fairly teach or suggest all limitations of claim 11 of a method for removing volatile constituents from a high-viscosity silicone polymer having a viscosity of 1000 to 20,000 Pa*s or a silicone composition having a viscosity of 100 to 20,000 Pa*s, comprising: introducing the high viscosity silicone polymer or the silicone composition into a short path evaporator which comprises a vertically disposed cylinder having a heating jacket which heats the inner wall of the cylinder; a rotor, and an internal condenser, wherein mounted on the rotor are wiper elements and conveying elements, which distribute the silicone polymers or silicone composition in the form of a thin layer on the heated inner wall and convey the silicone polymers or silicone composition toward an outlet, wherein the silicone polymers or silicone compositions are fed by a feed at the top of the cylinder onto the inner wall, and evaporating volatile constituents and collecting a high viscosity silicone polymer or silicone composition containing less volatiles, wherein the viscosities are measured at 25°C in accordance with DIN 54458.
As applicant argues that Zhou is removing different compounds from those removed by applicant which have different volatility than applicant’s claimed method and therefore does not utilize 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772